Citation Nr: 1645226	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right medial/lateral epicondylitis (claimed as tingling and numbness of the extremities), including as due to an undiagnosed illness. 

2.  Entitlement to service connection for a vertigo disorder, including as due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus, including as due to an undiagnosed illness.

4.  Entitlement to service connection for actinic keratosis (left ear) and cystic lesion (left knee), including as due to an undiagnosed illness.

5.  Entitlement to service connection for low back pain, including as due to an undiagnosed illness.

6.  Entitlement to an initial rating in excess of 20 percent for muscle and joint stiffness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active duty service with the Army from February 1988 to November 1991, and with the Army National Guard from September 2010 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claims were remanded by the Board in July 2014.  In March 2015 the RO granted the Veteran service connection for PTSD, to include anxiety and sleep disturbances.  In September 2015 the RO granted the Veteran service connection for muscle and joint stiffness.  Accordingly, the appeals regarding entitlement to service connection for anxiety and sleep disturbances and entitlement to service connection for muscle and joint stiffness are no longer in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's STRs have not been obtained from either of his periods of active duty.  In August 2008 the AOJ issued a formal finding of unavailability of STRs regarding the STRs for the Veteran's first period of service, from February 1988 to November 1991.  

In July 2014 the Board remanded the Veteran's claims in order to obtain the STRs from the Veteran's second period of active duty, from September 2010 to
September 2011.  The Board instructed that if the AOJ could not locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The STRs were not obtained and there is no documentation in the file as to what attempts were made to obtain them.  Accordingly, the Veteran's claims must be remanded in order that the requested development can be performed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A September 2015 rating decision granted service connection for muscle and joint stiffness and assigned a 20 percent rating.  In October 2015 the Veteran submitted a notice of disagreement (NOD) with the 20 percent rating assigned.  There is no indication in the file that the AOJ has recognized the NOD.  Consequently, the issue of a higher initial rating for muscle and joint stiffness must be remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard unit, and any other appropriate location, to request the Veteran's complete service treatment records for his periods of active duty service from September 2010 to September 2011.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records (such as letters from fellow soldiers in support of his claim).

2.  Obtain copies of the Veteran's updated VA treatment records and associate them with the claims file.  

3.  If additional STRs are obtained forward the Veteran's claims file to appropriate VA clinicians for review to obtain opinions as outlined below regarding the Veteran's claimed disabilities.   

a.  Is it is at least as likely as not (50 percent or greater probability) that the Veteran experiences a current for right medial/lateral epicondylitis disability (claimed as tingling and numbness of the extremities) that had its onset in service or is otherwise related to either of the Veteran's periods of active service.  

If any symptoms related to the Veteran's claimed numbness and tingling of the extremities, to include any medial/lateral epicondylitis, cannot be attributed to a known diagnostic entity, the clinician should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

If the clinician finds that the Veteran developed an upper extremity neurological disability during the period between the Veteran's two periods of active service, the clinician should discuss whether such disability increased in severity during the Veteran's second period of active service (from September 2010 to September 2011).  

b.  Is it is at least as likely as not (50 percent or greater probability) that the Veteran experiences current vertigo, tinnitus, skin (left ear and left knee lesions), or low back disabilities that had their onset in service or are otherwise related to either of the Veteran's periods of active service.  

If any symptoms related to the Veteran's claimed vertigo, tinnitus, skin (left ear or left knee lesions), or low back disorders, cannot be attributed to a known diagnostic entity, the clinician should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

If the clinician finds that the Veteran developed a vertigo, tinnitus, skin (left ear and left knee lesions), or a low back disability during the period between the Veteran's two periods of active service, the clinician should discuss whether any such disabilities increased in severity during the Veteran's second period of active service (from September 2010 to September 2011).

4.  Issue a statement of the case (SOC) to the Veteran which addresses his claim for an initial rating in excess of 20 percent for muscle and joint pain.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

5.  Then readjudicate the issues that are in appellate status.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




